DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910995131.0, filed on 10/18/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harda et al (U.S. Publication No. 2016/0368534 A1) hereinafter Harda in view of Lee et al. (U.S. Publication No. 2018/0148053 A1) hereinafter Lee further in view of Ohmura et al. (U.S. Publication No. 2020/0384999 A1) hereinafter Ohmura.

Regarding claim 1, Harda discloses a method for controlling an autonomous vehicle to pass through a curve, comprising:
determining a curve boundary within a sensing area in a current driving direction of the autonomous vehicle based on a current position of the autonomous vehicle on the curve [see Paragraph 0046 - discusses determining a distance to a lane boundary while the vehicle is on a curve, see Paragraph 0024 - discusses determining the lane boundaries from a camera image (sensor)]; 
determining a current safe stopping distance of the autonomous vehicle on the curve based on current driving parameters of the autonomous vehicle and the curve boundary [see Paragraph 0053 - discusses determining a safety distance that the vehicle stops (see Paragraph 0020 - using vehicle velocity) before reaching the lane boundary on the curve]; and 
	controlling a speed of the autonomous vehicle [see Paragraph 0052 - discusses that the speed of the vehicle is controlled so that the safety conditions are met (safety distance)].

However, Harda fails to disclose:
determining a speed threshold of the autonomous vehicle based on the current safe stopping distance, 
braking parameters of the autonomous vehicle 
and a curve curvature corresponding to the current position; and 
controlling a speed of the autonomous vehicle to be less than or equal to the speed threshold.

	Lee discloses determining a speed threshold of an autonomous vehicle based on a current safe stopping distance [see Paragraphs 0015 and 0107 - discusses calculating a max velocity of vehicle based on a stopping distance (see Paragraph 0097 - discusses using braking distance as stopping distance)]; and
controlling a speed of the autonomous vehicle to be less than or equal to the speed threshold [see Paragraph 0015 – discusses controlling the vehicle velocity to be less than or equal to the max velocity (based on the stopping distance)].

Lee suggests that determining a velocity and controlling the velocity (on curved roads) guarantees a stopping distance all the time for safe driving [see Paragraph 0071].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the safe stopping distance as determined in Harda to determine a max velocity (speed threshold) and control the velocity of the vehicle to be less than or equal to the max velocity (speed threshold) based on the safe stopping distance as taught by Lee in order to guarantee safety at all times during driving on curves [Harda, see Paragraph 0071].

However, the combination of Harda and Lee fails to disclose:
determining a speed threshold of the autonomous vehicle based on braking parameters of the autonomous vehicle and a curve curvature corresponding to the current position; and 
controlling a speed of the autonomous vehicle to be less than or equal to the speed threshold.

Ohmura discloses:
determining a speed threshold of an autonomous vehicle based on braking parameters of the autonomous vehicle [see Paragraph 0135 - discusses subroutine S12 of Figure 9 estimating road friction coefficient for a vehicle (see Paragraphs 0138-0139 - road surface friction coefficient estimation method in which the road surface μ of a traveling road surface is estimated based on a lateral force generated by a tire of a vehicle, a slip angle, a tire characteristic curve at a certain value of the road surface μ) and determining a braking distance based on the road friction coefficient (S21), see Paragraph 0143 - discusses the braking distance of the vehicle determines an upper limit relative speed (S24)] and a curve curvature corresponding to a current position [see Paragraph 0129 - discusses limiting the speed of the vehicle based on the curvature of radius (based on the curve boundaries) at current position of the vehicle on a curved section - see Figure 9 below - S11]; and

    PNG
    media_image1.png
    317
    280
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    463
    310
    media_image2.png
    Greyscale

           Figure 9 of Ohmura				Figure 10 (S12) of Ohmura

controlling a speed of the autonomous vehicle to be less than or equal to the speed threshold [see Figure 9 above – depicts S14 acceleration/deceleration control after speed limit determinations in S11 and S12].

Ohmura suggests that by determining a road surface condition (while traveling on a curve) adequately sets a speed limit distribution [see Paragraph 0012].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Harda and Lee to determine a speed threshold based on braking parameters of the autonomous vehicle (road friction) and a curve curvature corresponding to a current position as taught by Ohmura in order to adequately set speed limit distributions based on friction and traveling on curves [Ohmura, see Paragraph 0012].

	Regarding claim 2, Harda, Lee, and Ohmura disclose the invention with respect to claim 1. Harda further discloses wherein determining the curve boundary within the sensing area in the current driving direction of the autonomous vehicle based on the current position of the autonomous vehicle on the curve comprises:
determining, based on the current position of the autonomous vehicle on the curve, map data of the curve by performing position matching on a map [see Paragraph 0024 - discusses deriving properties of the curve using map data along with GPS information (position of vehicle)]; and 
extracting the curve boundary from the map data of the curve based on a sensing angle corresponding to the sensing area in the current driving direction of the autonomous vehicle [see Paragraph 0024 - discusses deriving properties of the curve using map data along with LIDAR, RADAR, camera information].

Regarding claim 3, Harda, Lee, and Ohmura disclose the invention with respect to claim 1. Harda further discloses wherein determining the current safe stopping distance of the autonomous vehicle on the curve based on the current driving parameters of the autonomous vehicle and the curve boundary comprises:
determining a fitting straight line of the autonomous vehicle in the current driving direction based on the current driving parameters of the autonomous vehicle, the current driving parameters comprising coordinates of the current position and a heading angle of the autonomous vehicle in the current position [see Figure 3 below - depicts a fitting straight line 306A based on current driving direction of vehicle on the curve, 306A is the safety distance (see Paragraph 0016 - based on the vehicle velocity - velocity is comprises heading), and see Paragraph 0024 - discusses using travel direction of vehicle to determine safety distance as well as GPS measurements (see Paragraph 0049 - discusses GPS receiver acquires information about position of the vehicle), and see Paragraph 0046 - discusses determining safety distance based on a distance between vehicle and curve boundary - position of vehicle would be required to determine distance to curve boundary 308]; 

    PNG
    media_image3.png
    456
    430
    media_image3.png
    Greyscale

Figure 3 of Harda

determining a point of intersection between the fitting straight line and a curve corresponding to the curve boundary [see Paragraph 0046 - discusses determining a distance between vehicle and a curve (point of intersection would be where 306A hits curve boundary 308)]; and
determining a distance between the point of intersection and the coordinates of the current position as the current safe stopping distance of the autonomous vehicle on the curve [see Paragraph 0046 - discusses determining the safety distance based on the distance from the current position of vehicle to the curve 308].

Regarding claim 4, Harda, Lee, and Ohmura disclose the invention with respect to claim 3. Harda further discloses wherein determining the point of intersection between the fitting straight line and the curve corresponding to the curve boundary comprises:
solving equations corresponding to the fitting straight line and the curve corresponding to the curve boundary jointly to obtain the point of intersection [see Paragraph 0047 - discusses that the safety distance (distance 306A (fitting straight line) to curve boundary 308) is continuously updated as the vehicle steers, the point of intersection is solved for based on variables of vehicle heading in direction of the curve boundary].

Claims 10-13 are analogous to claims 1-4 and are rejected as being unpatentable over Harda in view of Lee in view of Ohmura.

Claims 19-20 are analogous to claims 1-2 and are rejected as being unpatentable over Harda in view of Lee in view of Ohmura.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harda in view of Lee in view of Ohmura further in view of Nishimura et al. (U.S. Publication No. 2016/0207534 A1) hereinafter Nishimura.

Regarding claim 6, Harda, Lee, and Ohmura disclose the invention with respect to claim 1. Ohmura further discloses:
determining whether an obstacle exists in the sensing area in the current driving direction of the autonomous vehicle based on the current position of the autonomous vehicle on the curve [see Paragraph 0037 - discusses using a sensor to detect a position and speed of an object, and a distance between object and vehicle (position of vehicle would be accounted for to determine distance information to object)]; and 
in response to an existence of the obstacle, determining a type and/or a movement state of the obstacle [see Paragraphs 0103-0104 and 0129 - discusses determining a type of an obstacle, and see Paragraph 0037 - discusses determining a speed of an object].

Ohmura suggests that by determining obstacles and movement states (course changes) of an object, that host vehicle speed limits are adjusted (reduced) in order to allow the driver to feel safe [see Paragraph 0088].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as taught by Harda to determine objects, object types and movement states as taught by Ohmura in order to set speed limits that allow the driver (occupants) of the vehicle to feel safe when operating near objects [Ohmura, see Paragraph 0088].

However, the combination of Harda, Lee, and Ohmura fails to disclose determining a mode for the autonomous vehicle to avoid the obstacle based on the type and/or the movement state, such that the autonomous vehicle determines a speed threshold for passing through a candidate position based on the candidate position determined after the mode is determined.

Nishimura discloses determining a mode for an autonomous vehicle to avoid an obstacle based on a movement state, such that the autonomous vehicle determines a speed threshold for passing through a candidate position based on the candidate position determined after the mode is determined [see Paragraph 0041 - discusses determining the course of an oncoming vehicle (movement state), see Paragraph 0043 - discusses determining whether the oncoming vehicle overlaps with a course of the own vehicle, and see Paragraph 0045 - discusses performing avoidance control (mode) (see Paragraph 0068 - discusses that avoidance control mode comprises a speed reduction control) when the movement state of the oncoming vehicle is determined to overlap with the course of the own vehicle].

Nishimura suggests that by calculating the course of the own vehicle as well as the oncoming vehicle, a point of overlap (collision) is determined and that by predicting this point of overlap at a future (candidate) positions that unnecessary avoidance control is curbed [see Paragraphs 0015-0016].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as taught by Harda to perform avoidance control (speed reduction) when it is determined there is overlap with a candidate position of the vehicle and an oncoming vehicle as taught by Nishimura in order to avoid unnecessary avoidance control [Nishimura, Paragraphs 0015-0016].

Claim 15 is analogous to claim 6 and is rejected as being unpatentable over Harda in view of Lee in view of Ohmura further in view of Nishimura.

Allowable Subject Matter
Claims 5, 7-9 and 14, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Publication No. 2018/0196440 – discusses determining a target speed based on a command delay for brake control.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665